BirdzEll, J.
(concurring specially). I concur in the reversal of the judgment on account of the errors committed in the submission of- the casé for a special verdict. These errors are of the same character as those involved in Daniels v. Payne, 182 N. W. 1010, which case seems to be followed, though condemned, in the principal opinion herein. It is for the reasons stated in the opinion in Daniels v. Payne, which are also applicable to the case at bar, that I concur in the reversal of the judgment.
Christianson, J., concurs.